Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-20 are allowed.
Claim 1: In view of the limitations the prior art does not explicitly describe or reasonable suggest alone or in combination the shunt series wound DC motor includes: m pairs of electric brushes; a stator, comprising m pairs of main poles corresponding to the m pairs of brushes and comprising a series exciting winding part, and a shunt exciting winding part; and a rotor, arranged in the stator and comprising a plurality of armature windings that are connected to each other in a preset connection manner; each pair of the main poles includes an S-polarity main pole and an N-polarity main pole; two adjacent main poles have different polarities; the positions of the two brushes in each pair of the brushes are adjacent; each pair of the electric brushes comprises an S-pole corresponding electric brush that corresponds to the S- polarity main pole and an N-pole corresponding electric brush that corresponds to the N- polarity main pole; the series exciting winding part contains m series exciting winding units, the shunt exciting winding part contains m shunt exciting winding units, each of the series exciting winding units is formed by series exciting coils made from an insulated conductor strips composed of metal wires wrapped with an insulating layer on at least a pair of the main poles; each of the shunt exciting winding units is formed by respectively shunt exciting coils made from an insulated 
	The prior art made of record in form 892 and 1449 discloses A DC electric drive apparatus and an electric device.  The DC electric drive apparatus (10) is provided in an electric device to drive the electric device, comprising: a DC motor (11), for driving the electric device; a DC power source, for outputting constant-voltage DC power to the DC motor; and a chopper (12), for converting constant-voltage DC power into variable-voltage DC power according to a driving signal and providing variable-voltage DC power for the DC motor, wherein, the DC motor has 2j armature winding branches (16) each 
composed of m windings (16a), 2j.times.m commutator segments connected to the windings, and two brush sets (17) respectively connected to two power line sets of the DC motor and in contact with the commutator segments; each of the brush sets comprises j brushes (18); each of the power line sets comprises j power lines; the chopper has k bridge arm portions (19), and each of the bridge arm portions comprises j bridge arm units (20) connected to j power lines of one power line set in one-to-one correspondence; each of bridge arm units outputs a current for two armature winding branches through correspondingly connected power lines, and the armature winding branches generate output torques to drive the electric device.  Both j and m are positive integers not less than 2, and k is 1 or 2.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846